EXECUTION VERSION




ASSET PURCHASE AGREEMENT
AMONG
ACTAVIS ELIZABETH LLC
ACTAVIS GROUP PTC EHF
ACTAVIS HOLDCO US, INC.
ACTAVIS LLC
ACTAVIS MID ATLANTIC LLC
ACTAVIS PHARMA, INC.
ACTAVIS SOUTH ATLANTIC LLC
ANDRX LLC
BREATH LTD.
THE RUGBY GROUP, INC.
WATSON LABORATORIES, INC.
AND
IMPAX LABORATORIES, INC.
DATED AS OF
JUNE 20, 2016













--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I. DEFINITIONS
6
 
 
 
 
 
 
SECTION 1.1.
 
Definitions
6
 
SECTION 1.2.
 
Interpretation
13
 
SECTION 1.3.
 
Currency
13
 
SECTION 1.4.
 
Incorporation by Reference and Supremacy of FTC Order
13
 
 
 
 
 
ARTICLE II. SALE AND PURCHASE OF TRANSFERRED ASSETS
14
 
 
 
 
 
 
SECTION 2.1.
 
Purchase and Sale
14
 
SECTION 2.2.
 
Transferred Assets
14
 
SECTION 2.3.
 
Assumption of Certain Liabilities and Obligations
15
 
SECTION 2.4.
 
License to Certain Product Technology; License to Use Certain Information
16
 
SECTION 2.5.
 
Covenant Not to Sue.
16
 
SECTION 2.6.
 
Nonassignable Assets.
17
 
 
 
 
 
ARTICLE III. PURCHASE PRICE
18
 
 
 
 
 
 
SECTION 3.1.
 
Purchase Price
18
 
SECTION 3.2.
 
Allocation of Purchase Price
18
 
SECTION 3.3.
 
Transfer Taxes
18
 
 
 
 
 
ARTICLE IV. THE CLOSING
18
 
 
 
 
 
 
SECTION 4.1.
 
Closing Date
18
 
SECTION 4.2.
 
Transactions to Be Effected at the Closing
18
 
 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLERS
19
 
 
 
 
 
 
SECTION 5.1.
 
Organization; Good Standing
19
 
SECTION 5.2.
 
Authority; Execution and Delivery
19
 
SECTION 5.3.
 
Consents; No Violation, Etc.
19
 
SECTION 5.4.
 
Title to Transferred Assets
20
 
SECTION 5.5.
 
Litigation
20
 
SECTION 5.6.
 
Regulatory Issues
21
 
SECTION 5.7.
 
No Brokers
21
 
SECTION 5.8.
 
Exclusive Representations and Warranties
21
 
SECTION 5.9.
 
Regulatory Commitments
21
 
SECTION 5.10.
 
Contracts to be Assumed; Customers
22












--------------------------------------------------------------------------------





 
SECTION 5.11.
 
Inventory; Sales; and Cost.
22
 
SECTION 5.12.
 
Assets.
22
 
SECTION 5.13.
 
Absence of Certain Changes.
22
 
 
 
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF BUYER
23
 
 
 
 
 
 
SECTION 6.1.
 
Buyer’s Organization; Good Standing
23
 
SECTION 6.2.
 
Authority; Execution and Delivery
23
 
SECTION 6.3.
 
Consents; No Violations, Etc.
23
 
SECTION 6.4.
 
Litigation
24
 
SECTION 6.5.
 
Development
24
 
SECTION 6.6.
 
No Brokers
24
 
SECTION 6.7.
 
Availability of Funds
24
 
SECTION 6.8.
 
Solvency
24
 
SECTION 6.9.
 
Independent Investigation; No Warranty
25
 
SECTION 6.10.
 
No Guarantee of FDA Approval
26
 
 
 
 
 
ARTICLE VII. CERTAIN COVENANTS AND AGREEMENTS OF SELLERS
26
 
 
 
 
 
 
SECTION 7.1.
 
Conduct of Business Until Closing
26
 
SECTION 7.2.
 
Post-Closing Orders and Payments
27
 
SECTION 7.3.
 
Technology Transfer; Assistance with Buyer Regulatory Filings
27
 
SECTION 7.4.
 
Sellers’ NDC Numbers
28
 
SECTION 7.5.
 
Competition
28
 
SECTION 7.6.
 
Sales Data; Customer
29
 
 
 
 
 
ARTICLE VIII. CERTAIN COVENANTS AND AGREEMENTS
29
 
 
 
 
 
 
SECTION 8.1.
 
Insurance
29
 
SECTION 8.2.
 
Books and Records
29
 
SECTION 8.3.
 
Confidentiality
30
 
SECTION 8.4.
 
Assumption of Regulatory Commitments
30
 
SECTION 8.5.
 
Bulk Transfer Laws
31
 
SECTION 8.6.
 
Buyer NDC Numbers; Buyer Trademarks and Buyer Trade Dress Changes
31
 
SECTION 8.7.
 
Response to Medical Inquiries and Products Complaints
31
 
SECTION 8.8.
 
Use of Transferred Assets
31
 
 
 
 
 
ARTICLE IX. OTHER COVENANTS AND AGREEMENTS
32
 
 
 
 
 
 
SECTION 9.1.
 
Trade Returns, Medicaid Rebates, Chargebacks
32
 
SECTION 9.2.
 
Adverse Experience Reports
32
 
SECTION 9.3.
 
Transfer of Product ANDAs, Etc.
33
 
SECTION 9.4.
 
Further Action; Consents; Filings
33
 
SECTION 9.5.
 
Compliance with the Federal Trade Commission Decision
34
 
SECTION 9.6.
 
Representations to Customers.
34
 
SECTION 9.7.
 
Financial Information.
34
 
SECTION 9.8.
 
Cooperation.
35



- ii -



--------------------------------------------------------------------------------





ARTICLE X. CONDITIONS PRECEDENT
35
 
 
 
 
 
 
SECTION 10.1.
 
Conditions to Each Party’s Obligations
35
 
SECTION 10.2.
 
Conditions to Obligations of Buyer
36
 
SECTION 10.3.
 
Conditions to the Obligations of Seller
36
 
 
 
 
 
ARTICLE XI. TERMINATION, AMENDMENT AND WAIVER
37
 
 
 
 
 
 
SECTION 11.1.
 
Termination
37
 
SECTION 11.2.
 
Amendments and Waivers
38
 
SECTION 11.3.
 
Rescission
38
 
SECTION 11.4.
 
Modification
39
 
 
 
 
 
ARTICLE XII. INDEMNIFICATION
39
 
 
 
 
 
 
SECTION 12.1.
 
Survival
39
 
SECTION 12.2.
 
Indemnification by Sellers
39
 
SECTION 12.3.
 
Indemnification by Buyer
39
 
SECTION 12.4.
 
Limitations.
40
 
SECTION 12.5.
 
Procedure
41
 
 
 
 
 
ARTICLE XIII. GENERAL PROVISIONS
43
 
 
 
 
 
 
SECTION 13.1.
 
Expenses
43
 
SECTION 13.2.
 
Further Assurances and Actions
43
 
SECTION 13.3.
 
Notices
43
 
SECTION 13.4.
 
Headings
46
 
SECTION 13.5.
 
Severability
46
 
SECTION 13.6.
 
Counterparts
46
 
SECTION 13.7.
 
Entire Agreement; No Third-Party Beneficiaries
47
 
SECTION 13.8.
 
Governing Law
47
 
SECTION 13.9.
 
Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL
47
 
SECTION 13.10.
 
Specific Performance
48
 
SECTION 13.11.
 
Allergan
48
 
SECTION 13.12.
 
Publicity
48
 
SECTION 13.13.
 
Assignment
48

Exhibit A
Assignment and Assumption Agreement
Exhibit B
Bill of Sale
Exhibit C
Products
Exhibit D
Supply Agreement
Exhibit E
Form of Customer Notice
Exhibit F
CMO Letter Agreement
 
 
Appendix I
Proposed Order/Final Order



- iii -



--------------------------------------------------------------------------------





Appendix II
Provisions from Order
Appendix III
Seller NDC Number Transition Services







- iv -



--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 20, 2016 (the
“Effective Date”), is made by and among Impax Laboratories, Inc., a Delaware
corporation (“Buyer”), Actavis Elizabeth LLC, a Delaware limited liability
company (“Actavis Elizabeth”), Actavis Group PTC Ehf., an Iceland
einkahlutafelag (“Actavis PTC”), Actavis Holdco US, Inc., a Delaware corporation
(“Actavis Holdco”), Actavis LLC, a Delaware limited liability company (“Actavis
LLC”), Actavis Mid Atlantic LLC, a Delaware limited liability company (“Actavis
Mid Atlantic”), Actavis Pharma, Inc., a Delaware corporation (“Actavis Pharma”),
Actavis South Atlantic LLC, a Delaware liability company (“Actavis South
Atlantic”), Andrx LLC, a Delaware limited liability company (“Andrx”), Breath
Ltd., a United Kingdom private limited company (“Breath”), The Rugby Group,
Inc., a New York corporation (“Rugby”), and Watson Laboratories, Inc., a Nevada
corporation (“Watson” and, together with Actavis Elizabeth, Actavis PTC, Actavis
Holdco, Actavis LLC, Actavis Mid Atlantic, Actavis Pharma, Actavis South
Atlantic, Andrx, Breath and Rugby, each a “Seller” and, collectively, the
“Sellers”).
WHEREAS, the FTC staff has raised the concern that the proposed acquisition (the
“Proposed Allergan Transaction”) of certain businesses and assets of Allergan
plc (“Allergan”) by Teva Pharmaceutical Industries Ltd. (“Teva”), pursuant to
the Allergan Agreement, is likely to produce anticompetitive effects in the
alleged relevant product market(s) in the United States for the generic
pharmaceutical products listed on Exhibit C (as such products are more
specifically identified in this Agreement), which would not be in the public
interest, including, but not limited to, by eliminating competition between Teva
and Allergan;
WHEREAS, in order to resolve the concerns raised by the FTC staff in these
alleged product markets in the United States, Teva has agreed to enter into this
Agreement with Buyer to divest certain assets related to these products to
Buyer, and to permit Buyer to replace the lost competition by manufacturing,
marketing and selling the generic products referred to above into the respective
alleged product markets;
WHEREAS, the FTC has or is about to issue an Order governing the scope, nature,
extent and requirements of this Agreement;
WHEREAS, Sellers and/or their respective Affiliates sell the Products (as
defined herein) commercially and/or have a Product ANDA (as defined herein)
filed with the FDA or commercialization rights with respect to the Products;
WHEREAS, upon and subject to the Allergan Closing, Sellers desire to sell to
Buyer, and Buyer desires to purchase from Sellers, certain Transferred Assets
(as defined herein) related to the Products within the Territory (as defined
herein), all upon the terms and subject to the conditions hereinafter set forth;
and
WHEREAS, concurrently with the execution of this Agreement, a certain Person who
will be an Affiliate of Sellers as of the Closing entered into an asset purchase
agreement with Buyer related to the Order (the “Other Acquisition Agreement”),
pursuant to which such




[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------





Affiliate of Sellers as of the Closing has agreed to sell to Buyer, and Buyer
has agreed to purchase from such Affiliate of Sellers as of the Closing, certain
Transferred Assets (as defined in the Other Acquisition Agreement) related to
the Products (as defined in the Other Acquisition Agreement) within the
Territory (as defined in the Other Acquisition Agreement), all upon the terms
and conditions set forth therein.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.
DEFINITIONS

SECTION 1.1.    Definitions
As used in this Agreement, the following terms have the meanings set forth
below:
“Affiliate” means any Person that controls, is controlled by, or is under common
control with the applicable Person. For purposes of this definition, “control”
shall mean: (a) in the case of corporate entities, direct or indirect ownership
of more than fifty percent (50%) of the stock or shares entitled to vote for the
election of directors, or otherwise having the power to control or direct the
affairs of such Person; and (b) in the case of non-corporate entities, direct or
indirect ownership of more than fifty percent (50)% of the equity interest or
the power to direct the management and policies of such noncorporate entities.
“Agreement” has the meaning set forth in the preamble.
“Allergan” has the meaning set forth in the recitals.
“Allergan Agreement” means the Master Purchase Agreement dated as of July 26,
2015 by and between Allergan and Teva, as it may be amended from time to time.
“Allergan Closing” means the closing of the Proposed Allergan Transaction
pursuant to the Allergan Agreement.
“Application(s)” means all of the following: NDA, ANDA, “Supplemental New Drug
Application”, or “Marketing Authorization Application”, the applications for a
Product filed or to be filed with the FDA pursuant to 21 C.F.R. Part 314 et
seq., and all supplements, amendments, and revisions thereto, any preparatory
work, registration dossier, drafts and data necessary for the preparation
thereof, and all correspondence between the holder and the FDA related thereto.
“Application” also includes an “Investigational New Drug Application” filed or
to be filed with the FDA pursuant to 21 C.F.R. Part 312, and all supplements,
amendments, and revisions thereto, any preparatory work, registration dossier,
drafts and data necessary for the preparation thereof, and all correspondence
between the holder and the FDA related thereto.


- 6-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Assigned Contracts” means the Contracts set forth on Schedule 2.2(a)(vii), but
solely with respect to the applicable Product, or Contracts or arrangements
conferring substantially equivalent rights with respect to the applicable
Products.
“Assigned Patents” means the patents set forth on Schedule 2.2(a)(vi) hereto and
any related registrations or applications for registrations thereof.
“Assignment and Assumption Agreement” means an assignment and assumption
agreement to be executed and delivered by Buyer and the applicable Seller(s) at
Closing, substantially in the form of Exhibit A.
“Assumed Liabilities” has the meaning set forth in Section 2.3(a).
“Bill of Sale” means a bill of sale to be executed and delivered by the
applicable Seller(s) to Buyer at Closing, substantially in the form of Exhibit
B.
“Budesonide Litigation Bond” means any payments or recovery, or rights or claims
for payment or recovery pursuant to the bonds, costs and fees in connection with
AstraZeneca LP v. Apotex, Inc., Nos. 09-1381, 13-1312, 15-1335 (Fed. Cir. Nov.
1, 2010).
“Business Day” means any day other than a Friday, Saturday, Sunday or other day
on which banks in the U.S. or Israel are permitted or required to close by Law.
“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnified Parties” has the meaning set forth in Section 12.2.
“Buyer NDC Numbers” has the meaning set forth in Section 8.6.
“Buyer Officer’s Certificate” means a certificate, dated the Closing Date, duly
executed by an authorized officer of Buyer, reasonably satisfactory in form to
the Sellers, as to the satisfaction of the conditions set forth in Sections
10.3(a) and (b).
“Buyer Returns” has the meaning set forth in Section 9.1(a).
“Cap” has the meaning set forth in Section 12.4(a).
“Catalent” means Catalent Pharma Solutions, LLC.
“Closing” and “Closing Date” have the respective meanings set forth in Section
4.1.
“CMO Letter Agreement” means that certain Letter Agreement Relating to the
Supply and Purchase of Certain CMO Products, dated as of the date hereof, by and
among Buyer and Sellers and attached hereto as Exhibit F.


- 7-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Contracts” means contracts, leases, licenses, indentures, agreements, purchase
orders and all other legally binding arrangements, whether in existence on the
date hereof or subsequently entered into, including all amendments thereto.
“Customer List” has the meaning set forth in Section 5.10(c) hereof.
“Customer Notice” means the written notice to be sent to Customers in accordance
with Section 7.6, in substantially the form attached hereto as Exhibit E.
“Customers” has the meaning set forth in Section 7.6(d).
“Deductible” has the meaning set forth in Section 12.4(a).
“Direct Cost” means the cost of (i) direct labor and direct material used and
(ii) all other reasonable and documented out of pocket expenses, in each case,
to provide the relevant assistance or service.
“Disclosing Party” has the meaning set forth in Section 8.3.
“Effective Date” has the meaning set forth in the preamble.
“Encumbrance” means, with respect to any asset, any imperfection of title,
mortgage, charge, lien, security interest, easement, right of way, pledge or
encumbrance of any nature whatsoever.
“Excluded Assets” has the meaning set forth in Section 2.2(b).
“Excluded Liabilities” has the meaning set forth in Section 2.3(b).
“Exhibits” means, collectively, the Exhibits referred to throughout this
Agreement.
“Expiration Date” has the meaning set forth in Section 12.1.
“FDA” means the U.S. Food and Drug Administration.
“Finished Goods” means each of the Products, respectively, packaged, labeled and
ready for distribution and sale in finished form.
“FTC” means the U.S. Federal Trade Commission.
“GAAP” means United States generally accepted accounting principles.
“Governmental Entity” means any nation or government or any court,
administrative agency or commission or other governmental authority, body or
instrumentality, whether U.S. (federal, state, country, municipal or other) or
non-U.S.


- 8-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Governmental Rule” means any Law, judgment, order, decree, statute, ordinance,
rule or regulation enacted, issued or promulgated by any Governmental Entity.
“Indemnified Party” has the meaning set forth in Section 12.3.
“Indemnifying Party” has the meaning set forth in Section 12.5(a).
“Knowledge” of (i) each Seller means all such facts, circumstances or other
information, of which Daniel Motto, Sr. (SVP, Business Development & Portfolio
Management) and Eric Schumacher (VP Business Development) are actually aware and
(ii) Buyer means all such facts, circumstances or other information, of which
Frederick Wilkinson (President and Chief Executive Officer), Bryan Reasons
(Senior Vice President, Finance and Chief Financial Officer), Mark Schlossberg
(Senior Vice President and General Counsel) and Brandon Smith (Senior Vice
President, Corporate Development and Strategy) are actually aware.
“Law” means each federal, state, provincial, municipal, local, or foreign law,
statute, ordinance, order, determination, judgment, common law, code, rule,
official standard, or regulation, enacted, enforced, entered, promulgated, or
issued by any Governmental Entity.
“Liabilities” means any and all debts, liabilities and obligations of any kind,
nature, character or description, whether accrued or fixed, absolute or
contingent, matured or unmatured, or known or unknown, including those arising
under any Governmental Rule or action and those arising under any Contract,
arrangement, commitment or undertaking, or otherwise.
“License” has the meaning set forth in Section 2.4.
“Losses” means any and all damages, losses, Taxes, Liabilities, claims,
judgments, penalties, payments, interest, costs and expenses (including
reasonable and documented legal fees, accountants’ fees and expert witnesses’
fees and expenses incurred in investigating and/or prosecuting any claim for
indemnification).
“Material Adverse Effect” means an effect which has had, or would reasonably be
expected to have, a material adverse effect solely on the Transferred Assets or
Product Technology taken as a whole, but will not include (a) any adverse change
or effect due to changes in conditions generally affecting (i) the healthcare
industry or (ii) the United States economy as a whole, or (b) any change or
adverse effect caused by, or relating to (i) the commencement, occurrence,
continuation, or intensification of any national or international political
conditions, including the engagement by the United States or any other country
or group in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States or any other country, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment, or personnel of the United States or any other country
or group, (ii) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iii) any changes in Law or accounting rules (including GAAP) or the
enforcement, implementation or interpretation thereof, (iv) the occurrence,


- 9-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





continuation or intensification of any earthquakes, hurricanes, pandemics, or
other natural disasters, or any other force majeure event, whether or not caused
by any Person, or any national or international calamity or crisis, (v)
compliance with the terms of, or the taking of any action required by, this
Agreement or the transactions contemplated hereby (including any action
reasonably required by, or condition or other term reasonably imposed by, the
FTC in connection with the Order) or (vi) the execution, announcement or
pendency of this Agreement and the transactions contemplated by this Agreement;
provided, however, that the changes set forth in the foregoing clauses (a)(i),
(b)(iii) and (b)(iv) shall be taken into account in determining whether a
“Material Adverse Effect” has occurred to the extent (and only to the extent)
such changes have a disproportionate impact on the Transferred Assets or the
Products, in each case, when compared to similar companies or products in the
pharmaceutical industry.
“Medicaid Reimbursements and Rebates” means all discounts, rebates,
reimbursements or other payments required by Governmental Rule to be made under
Medicaid, Medicare or other governmental special medical assistance programs.
“NDC” means a national drug code as issued by the FDA.
“NDC Numbers” means the NDC Number for each of the Products, respectively.
“Net Price” means the price per unit of Product on a SKU-level basis charged by
the applicable Seller as of [****], net of all discounts, rebates or promotions.
“Order” means the Decision and Order relating to the Products issued by the FTC
in the proceeding captioned In the Matter of Teva Pharmaceutical Industries
Ltd., a corporation.
“Other Acquisition Agreement” has the meaning set forth in the recitals.
“Permitted Encumbrances” means (a) any minor imperfections of title or similar
Encumbrance that do not, and would not reasonably be expected to, individually
or in the aggregate, materially impair the value or materially interfere with
the use of, the Transferred Assets, the Product Technology, (b) Encumbrances for
Taxes that are not yet due and payable, (c) Encumbrances that will be released
at Closing, (d) statutory Encumbrances arising out of operation of Law with
respect to a Liability incurred in the ordinary course of business and which is
not delinquent, (e) Encumbrances incurred as a result of any facts or
circumstances related to Buyer or its Affiliates and (f) Encumbrances set forth
on Schedule 1.1.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.
“Product ANDA” means, for each applicable Product, respectively, the Abbreviated
New Drug Application (as defined in the United States Food, Drug, and Cosmetic
Act) identified on Exhibit C, and all amendments and supplements thereto, that
have been filed with the FDA seeking authorization and approval to manufacture,
package, ship and sell such Products, as more fully defined in 21 C.F.R. Part
314 et seq.


- 10-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Product Approval(s)” means any approvals, registrations, permits, licenses,
consents, authorizations, and other approvals, and pending applications and
requests therefor, required by applicable Governmental Entities related to the
research, development, manufacture, distribution, finishing, packaging,
marketing, sale, storage, or transport of a Product within the United States of
America, and includes, without limitation, all approvals, registrations,
licenses, or authorizations granted in connection with any Application related
to that Product.
“Products” means the Products listed on Exhibit C hereto to be purchased
pursuant to this Agreement.
“Product Scientific and Regulatory Material” means, with respect to each Seller,
all technological, scientific, development, chemical, biological,
pharmacological, toxicological, regulatory, clinical trial materials, product
safety related information (including periodic safety update reports and adverse
event database information), written correspondence with any Governmental Entity
and other data, files, records and other information (in any form or medium,
wherever located) similar to the foregoing, in each case to the extent solely
related to the Products that are owned by such Seller and in its possession or
control.
“Product Technology” means, with respect to each Seller, the following
information owned by or to the extent licensed to such Seller, as in existence
and in the possession of such Seller as of the Closing Date: the manufacturing
technology, proprietary or confidential information, processes, techniques,
protocols, methods, improvements and know-how that are necessary to manufacture
the Products in accordance with the current applicable Product ANDA, as the case
may be, including, but not limited to, the manufacturing process approved in the
applicable Product ANDAs, specifications and test methods, raw material,
packaging, stability and other applicable specifications, manufacturing and
packaging instructions, master formula, validation reports to the extent
available, stability data, analytical methods, records of complaints, annual
product reviews to the extent available, and other master documents necessary
for the manufacture, control and release of the Products as conducted by, or on
behalf of, such Seller or any of its Affiliates before the Effective Date. The
Product Technology includes without limitation the rights owned or to the extent
controlled by such Seller under any patent issued in or subject to a pending
application in the Territory as of the Closing Date, and any rights under any
patent or patent application outside of the Territory solely to the extent
necessary to manufacture the Products outside the Territory for importation to
and sale in the Territory. For purposes of this definition, Allergan and its
Affiliates will not be deemed to be Affiliates of Seller.
“Proposed Allergan Transaction” has the meaning set forth in the recitals.
“Purchase Price” has the meaning set forth in Section 3.1.
“QPSI” means Quality Packaging Specialists International, LLC.
“Quality Agreement” means the Quality Agreement to be executed by Buyer and
Sellers pursuant to the Supply Agreement.


- 11-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Receiving Party” has the meaning set forth in Section 8.3.
“Schedules” means, collectively, the Schedules referred to throughout this
Agreement.
“SEC Waiver Letter” has the meaning set forth in Section 9.7.
“Seller” or “Sellers” has the meaning set forth in the preamble.
“Seller Indemnified Parties” has the meaning set forth in Section 12.3.
“Seller Officer’s Certificate” means a certificate, dated the Closing Date, duly
executed by an authorized officer of Sellers, reasonably satisfactory in form to
Buyer, as to the satisfaction of the conditions set forth in Sections 10.2(a),
(b) and (c).
“Seller Payments” has the meaning set forth in Section 9.1(c).
“Seller Taxes” means all (i) Taxes arising out of, relating to or otherwise in
respect of the Transferred Assets that are attributable to taxable periods, or
portions thereof, ending on or prior to the Closing Date, provided that, in the
case of any taxable period beginning on or prior to and ending after the Closing
Date (a “Straddle Period”), Taxes assessed on an annual or other periodic basis
allocated to the portion of the taxable period ending on or prior to the Closing
Date shall be equal to the amount of such Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the taxable period ending on or prior to the
Closing Date and the denominator of which is the number of days in the entire
Straddle Period; and (ii) Taxes imposed on, or incurred by, Sellers or any of
their Affiliates for which Sellers or any of their Affiliates are liable that do
not arise out of, relate to or otherwise are not in respect of the Transferred
Assets.
“SKU” means a stock keeping unit.
“Specifications” has the meaning set forth in the Supply Agreement.
“Supply Agreement” means the Supply Agreement to be executed by Sellers and
Buyer, in substantially the form attached hereto as Exhibit D.
“Tax(es)” means all Federal, state, local and foreign taxes, customs, duties,
governmental fees and assessments, including all interest, penalties and
additions with respect thereto.
“Tax Return” means any report, return, election, notice, estimate, declaration,
information statement and other forms and documents (including all schedules,
exhibits and other attachments thereto) relating to and filed or required to be
filed with a taxing authority in connection with any Taxes (including estimated
Taxes).
“Territory” means the United States of America and its territories,
protectorates and possessions, including Puerto Rico.


- 12-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





“Teva” has the meaning set forth in the recitals.
“Third Party Claim” has the meaning set forth in Section 12.5(b).
“Transferred Assets” has the meaning set forth in Section 2.2(a).
“Transition Products” has the meaning set forth in Appendix III.
“U.S.” or “U.S.A.” means the United States of America.



SECTION 1.2.    Interpretation
When used in this Agreement, the words “include”, “includes” and “including”
will be deemed to be followed by the words “without limitation.” Any terms
defined in the singular will have a comparable meaning when used in the plural,
and vice-versa.

SECTION 1.3.    Currency
All currency amounts referred to in this Agreement are in U.S. Dollars, unless
otherwise specified.

SECTION 1.4.    Incorporation by Reference and Supremacy of FTC Order
(a)    Incorporation of FTC Order. The parties hereby agree and acknowledge that
the terms and provisions of the Order of the FTC shall govern this Agreement. A
copy of the Order proposed as of the date hereof is attached as Appendix I, and
upon issuance by the FTC, the final Order shall replace the currently proposed
Order as Appendix I attached hereto without any other action by the parties
hereto. The terms and provisions of the Order that pertain to this Agreement are
hereby deemed incorporated by reference into this Agreement.
(b)    Supremacy of FTC Order. To the extent that any term or provision of this
Agreement conflicts with any corresponding term or provision of the Order, the
parties hereby agree that the terms or provisions of the Order shall control the
rights and obligations of the parties.
(c)    Publicity of FTC Order. Buyer acknowledges that the Order will be
publicly available and will include information regarding the Products, the
Buyer and certain information regarding this Agreement and the Ancillary
Agreements.


- 13-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






ARTICLE II.
SALE AND PURCHASE OF TRANSFERRED ASSETS

SECTION 2.1.    Purchase and Sale
Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, each Seller will sell, assign, transfer, convey and deliver to Buyer, and
Buyer will purchase, acquire and accept, all right, title and interest, within
the Territory, of such Seller in, to and under the Transferred Assets free and
clear of all Encumbrances other than Permitted Encumbrances.

SECTION 2.2.    Transferred Assets
(a)    The term “Transferred Assets” means, with respect to each Seller, the
following assets of such Seller, as the same exist on the Closing Date, that
relate solely and exclusively to the Products (and for the avoidance of doubt,
excluding the Excluded Assets):
(i)
the Product ANDAs;

(ii)
any correspondence with the FDA in such Seller’s possession or control with
respect to the Product ANDAs;

(iii)
annual and periodic reports relating to the Product ANDAs which have been filed
by or on behalf of such Seller with the FDA, and adverse event reports
pertaining to the Products, in each case as are in such Seller’s possession or
control;

(iv)
the quantity and delivery terms in all outstanding customer purchase orders for
the Products;

(v)
the Product Scientific and Regulatory Material;

(vi)
the Assigned Patents;

(vii)
the Assigned Contracts together with any rights under such Assigned Contracts
relating to any quantities of Products manufactured by third party manufacturers
and sold to Buyer by any of the Sellers prior to or after the Closing Date in
accordance with the CMO Letter Agreement;

(viii)
all of such Seller’s rights, title and interests to any active pharmaceutical
ingredients relating to Products held by a contract manufacturer or located at a
contract manufacturer’s premises;

(ix)
all of such Seller’s rights, title and interests in the containers used to
transport Budesonide (generic Pulmicort);



- 14-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(i)
all of such Seller’s rights, title and interests to any work-in-progress
relating to Dexmethylphenidate in the custody of either Catalent or QPSI
(including such work-in-progress in transit between Catalent and QPSI;

(ii)
all of such Seller’s rights, title and interest to any components and other raw
materials (including packaging and labeling materials) in the custody of QPSI
for use in connection with Dexmethylphenidate; and

(iii)
any other assets belonging to such Seller that are required to be transferred
pursuant to the Order.

(b)    Sellers and Buyer expressly agree and acknowledge that the Transferred
Assets will not include any assets of any kind, nature, character or description
(whether real personal or mixed, whether tangible or intangible, whether
absolute, accrued, contingent, fixed or otherwise, and wherever situated) that
are not expressly included within the definition of Transferred Assets (the
“Excluded Assets”). Excluded Assets include, without limitation, the any refund
of Seller Taxes, and all trademarks, and trade names not specifically included
in the Transferred Assets, the Budesonide Litigation Bond and all brand names,
logotypes, symbols, service marks, and trade dress, and any registrations or
applications for registrations of any of the foregoing.
(c)    Buyer acknowledges and agrees that Sellers may retain for archival
purposes and for purposes of complying with the Supply Agreement, applicable law
and for legal and regulatory purposes as sellers of pharmaceutical products, one
copy of all or any part of the documentation that Sellers deliver to Buyer
pursuant to Section 2.2(a). The copies will be retained by Sellers’ respective
legal counsel and Sellers agree to treat such copies as confidential information
(in accordance with Section 8.3 hereof).

SECTION 2.3.    Assumption of Certain Liabilities and Obligations
(a) Buyer will assume, be responsible for and pay, perform and/or otherwise
discharge when due those Liabilities (including any Liabilities arising in
respect of Taxes) directly arising out of or in connection with or directly
related to (x) the Transferred Assets, the use thereof, or the use of the
Product Technology by or on behalf of Buyer or its Affiliates or their
respective agents or assignees on or after the Closing Date and (y) the
marketing, sale or use of the Products by or on behalf of Buyer or its
Affiliates or their respective agents or assignees on or after the Closing Date;
provided that, for the avoidance of doubt, such Assumed Liabilities shall
include: (i) Liabilities arising from any patent infringement claim or lawsuit
brought by any third party, the FDA or any other Governmental Entity, in all
cases only to the extent that they relate to Product sold on or after the
Closing Date; (ii) Liabilities arising from any FDA or any other Governmental
Entity action or notification only to the extent that such Liabilities relate to
Product sold by or on behalf of Buyer or its Affiliates; (iii) Liabilities
arising from any product liability claims relating to Product sold by Buyer or
its agents or assignees, except to the extent the Manufacturer (as defined in
the Supply Agreement) is liable for such Liabilities pursuant to the Supply
Agreement on or after the Closing; (iv) Liabilities arising on or after the
Closing Date from any plan of Risk Evaluation


- 15-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





and Mitigation Strategies to the extent relating to any of the Products sold by
Buyer or its Affiliates, or their respective agents or assignees; and (v)
subject to the terms set forth in Appendix III solely with respect to the
Transition Products, state and federal Medicaid/Medicare rebates and payments,
and all credits, chargebacks, rebates, discounts, allowances, incentives and
similar payments in connection with the sale of Products on or after the Closing
Date by or on behalf of Buyer or its Affiliates (collectively, the “Assumed
Liabilities”).
(b) Except to the extent expressly included in the Assumed Liabilities, Buyer
will not assume or be responsible or liable for any Liabilities of Sellers or
their Affiliates, and shall in no event assume or be responsible or liable for
any Liabilities arising out of or in connection with or related to (x) the
Transferred Assets, the use thereof or the use of the Product Technology, in
each case, by or on behalf of Sellers or their Affiliates or their respective
agents or assignees prior to the Closing Date, (y) the marketing, sale or use of
the Products by or on behalf of Sellers or their Affiliates or their respective
agents or assignees prior to the Closing Date or liabilities that were incurred
by Sellers or their Affiliates prior to the Closing Date with respect to the
Products and (z) for Seller Taxes (collectively, the “Excluded Liabilities”).

SECTION 2.4.    License to Certain Product Technology; License to Use Certain
Information
(a)    Each Seller hereby irrevocably grants to Buyer as of the Closing Date (i)
a royalty-free exclusive, perpetual license to use the Product Technology that
is owned by each such Seller and presently used or held for use solely and
specifically for the manufacture of the Products for sale in the Territory and
not for other products of each such Seller or for sale in other territories, to
market and sell Products in the Territory, and to manufacture Products for
marketing and sale in the Territory, and (ii) a royalty-free, non-exclusive,
perpetual license to use the Product Technology that is owned by each such
Seller and used or held for use not solely and specifically for the manufacture
of the Products, to market and sell Products in the Territory and to manufacture
Products for marketing and sale in the Territory (the “Licenses”). Each of the
Licenses includes the right to grant sublicenses.
(b)    Each party may modify or improve the Product Technology. The party making
such modifications or improvements shall own all right, title and interest
therein.
(c)    Subject to, and in accordance with, the terms set forth in Appendix III,
with respect to any Transition Product, (i) each Seller agrees that Buyer may
sell such Transition Product bearing such Seller’s NDC Numbers, such Seller’s or
its Affiliates’ name, logo, trademark, and other information of such Sellers or
its Affiliates, and (ii) each Seller hereby irrevocably grants to Buyer as of
the Closing Date a royalty-free, non-exclusive license solely during the
Transition Services Period (as defined in Appendix III) applicable to any
Transition Product to use such Seller’s NDC Numbers, such Seller’s or its
Affiliates’ name, logo, trademark and any other information of such Seller or
its Affiliates contained on the labels of such Transition Products solely in
connection with the sale of such Transition Products by the Buyer.

SECTION 2.5.    Covenant Not to Sue.


- 16-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Each of the Sellers and the Buyer hereby covenants that such party and its
Affiliates will not bring any suits or claims, or cause or support any licensee
or other third party to bring any suits or claims, against the other party or
its Affiliates, their manufacturers and importers, or their distributors and
customers or their consumers, alleging that the manufacture, use, sale, offer
for sale or importation in or for the Territory of the Products, or the
equivalent competing products sold by or on behalf of each such Seller in or for
the Territory, infringes any patent rights or misappropriates any trade secrets
owned or controlled by such party or any of its Affiliates; [****].

SECTION 2.6.    Nonassignable Assets.
(a)    Notwithstanding anything in this Agreement to the contrary, to the extent
that the transfer or assignment to Buyer of any Transferred Asset is prohibited
by any Governmental Rules or would require any authorizations, approvals,
consents or waivers, and such authorizations, approvals, consents or waivers
shall not have been obtained, neither this Agreement nor any document delivered
pursuant hereto shall constitute a sale, assignment or transfer or an attempted
assignment or transfer of such Transferred Asset if the applicable
authorization, approval, consent or waiver has not been obtained by (or does not
remain in full force and effect at) the Closing, unless and until such third
party authorization, approval, consent or waiver is obtained, at which time such
Transferred Asset shall be assumed and transferred to Buyer in accordance with
the terms and conditions hereof.
(b)    With respect to any such authorizations, approvals, consents, or waivers
referred to in Section 2.6(a), following the Closing, the parties shall use
their respective reasonable best efforts, and reasonably cooperate with each
other, to obtain promptly such authorizations, approvals, consents or waivers.
Pending such authorizations, approval, consents or waivers, the parties shall
cooperate with each other in any mutually agreeable, reasonable and lawful
arrangements designed to provide to Buyer the benefits of use of such
Transferred Assets and to Sellers the benefits or rights that they would have
obtained had the Transferred Asset been conveyed to Buyer at the Closing. Once
any authorization, approval, consent or waiver referred to in Section 2.6(a) is
obtained following Closing, Sellers shall assign, transfer, convey and deliver
such Transferred Asset to Buyer at no additional cost to Buyer (other than out
of pocket fees, costs and expenses incurred by Buyer in connection with such
assignment, transfer, conveyance and delivery).


- 17 -



--------------------------------------------------------------------------------






ARTICLE III.

PURCHASE PRICE

SECTION 3.1.    Purchase Price
The purchase price for all of the Transferred Assets will be $[****] in cash to
be paid on the Closing Date (the “Purchase Price”).

SECTION 3.2.    Allocation of Purchase Price
The Purchase Price will be allocated among the Transferred Assets as of the
Closing Date in accordance with applicable Law and as set forth in Schedule 3.2.
Each of the parties hereto agrees to report (and to cause its Affiliates to
report) the transactions contemplated by this Agreement in a manner consistent
with applicable Law and with the terms of this Agreement, including the
allocation provided in Schedule 3.2, and agrees not to take any position
inconsistent therewith in any Tax Return, in any Tax refund claim, in any
litigation or otherwise.

SECTION 3.3.    Transfer Taxes
All transfer, sales, value added, stamp duty and similar Taxes payable in
connection with the transactions contemplated hereby will be borne by Buyer.

ARTICLE IV.

THE CLOSING

SECTION 4.1.    Closing Date
The closing of the (i) sale and transfer of the Transferred Assets, and (ii)
license of the Product Technology pursuant to Section 2.4 (the “Closing”) will
take place at the offices of Teva at 1090 Horsham Road, North Wales, PA 19454,
or at another place designated by Sellers, on the first Business Day following
the date on which all of the conditions to each party’s obligations under
Article X have been satisfied or (if permitted) waived, or at such other time,
date and/or place as mutually agreed to by the parties hereto (such date of the
Closing being hereinafter referred to as the “Closing Date”). The parties will
use their reasonable best efforts to cause the Closing Date to occur on the same
date as the date of the Allergan Closing.

SECTION 4.2.    Transactions to Be Effected at the Closing
At the Closing:
(a)Sellers will deliver or cause to be delivered to Buyer each of the items
referred to in Section 10.2(d), in each case appropriately executed; and


- 18-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(b)Buyer will deliver or cause to be delivered to Sellers (i) each of the items
referred to in Section 10.3(d), in each case appropriately executed, and (ii)
payment of the Purchase Price by wire transfer in immediately available funds,
to the account or accounts designated in writing by Sellers to Buyer.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLERS
Each Seller hereby represents and warrants to Buyer as follows:

SECTION 5.1.    Organization; Good Standing
Such Seller is a corporation or entity duly organized, validly existing and in
good standing under the laws of the state of its incorporation or organization.
Such Seller has the requisite power and authority to own and transfer all rights
to the Transferred Assets of such Seller, to license the Product Technology
pursuant to Section 2.4 and to carry on its business as currently conducted.
Such Seller is duly qualified to conduct business as a foreign corporation and
is in good standing in each jurisdiction where the nature of the business
conducted by it makes such qualification necessary, except where the failure to
so qualify or be in good standing would not have a Material Adverse Effect. Such
Seller is a Respondent to the Order.

SECTION 5.2.    Authority; Execution and Delivery
Such Seller has the requisite corporate or similar power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by such Seller and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and no other corporate proceeding is necessary on the part of such
Seller. This Agreement has been duly executed and delivered by such Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Buyer, will constitute the legal, valid and binding obligation of such Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law.

SECTION 5.3.    Consents; No Violation, Etc.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not:
(a)violate any Governmental Rule applicable to such Seller,
(b)conflict with any provision of the certificate of incorporation or by-laws
(or similar organizational document) of such Seller,


- 19-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(c)except as set forth on Schedule 5.3, conflict with any contract to which such
Seller is a party or by which it is otherwise bound, including any Contract
related to any of the Products or result in the creation of any Encumbrance upon
any of the Transferred Assets of such Seller (other than a Permitted
Encumbrance),
(d)subject to the foregoing clause (c), to the Knowledge of such Seller, violate
any rights of any third party; or
(e)require any approval, authorization, consent, license, exemption, filing or
registration with any court, arbitrator or Governmental Entity other than
approval of the FTC,
except, with respect to the foregoing clauses (a) and (c), for such violations
or conflicts which would not have a Material Adverse Effect or materially
interfere with such Seller’s performance of its obligations hereunder and, with
respect to the foregoing clause (e), (i) for receipt of FDA approval of any
Product ANDA related to a Product that has not been approved by the FDA as of
the Effective Date and (ii) otherwise, for such approvals, authorizations,
consents, licenses, exemptions, filings or registrations that, if not obtained
or made, would not have a Material Adverse Effect or interfere with such
Seller’s performance of its obligations hereunder.

SECTION 5.4.    Title to Transferred Assets
Such Seller has good and valid title to all of the Transferred Assets of such
Seller and the right to license the Product Technology pursuant to Section 2.4
free and clear of all Encumbrances, other than Permitted Encumbrances. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL OF THE TRANSFERRED ASSETS ARE BEING
SOLD, ASSIGNED, CONVEYED OR DELIVERED (AS APPLICABLE) TO BUYER ON AN “AS IS”
“WHERE IS” BASIS WITHOUT REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR INFRINGEMENT OF THIRD PARTY RIGHTS, AND ALL SUCH
WARRANTIES ARE DISCLAIMED.

SECTION 5.5.    Litigation
(a)    There is no material suit, claim, action, investigation or proceeding
pending or, to the Knowledge of such Seller, threatened against such Seller,
that relates to the Transferred Assets of such Seller, the Assumed Liabilities,
the Product Technology that (i) challenges or seeks to prevent or enjoin the
transactions contemplated by this Agreement, or (ii) has not been disclosed to
Buyer in writing on Schedule 5.5(a) prior to the execution of this Agreement.
(b)    Except as set forth on Schedule 5.5(b) hereto, during the twelve-month
period ending on the Effective Date (i) such Seller has not received any written
notice from any other Person challenging its ownership or rights to use any
Product Technology or intellectual property relating to the Products or its
right to make, sell, offer for sale or import any


- 20-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Products, (ii) there has not been any, and there are no, material suits, claims,
actions, investigations or proceedings pending or, to the Knowledge of such
Seller, threatened against such Seller, relating to its ownership or rights to
use any Product Technology or intellectual property relating to the Products or
its right to make, sell, offer for sale or import any Products and (iii) there
has not been any, and there are no, product liability suits, claims, actions,
investigations or proceedings of any kind, including product liability, tort or
breach of contract, pending or, to the Knowledge of such Seller, threatened
against such Seller, relating to the Products, the Product Technology.

SECTION 5.6.    Regulatory Issues
(a)    Except as may be disclosed on Schedule 5.6(a) hereto, during the
twelve-month period ending on the Effective Date, (i) with respect to the
Products only, such Seller has not received: (A) any FDA Form 483s or warning
letters directly relating to the Products or the facilities in which the
Products are manufactured; or (B) any FDA Notices of Adverse Findings with
respect to the Products; and (ii) there has not been a recall or market
withdrawal of any Product by such Seller, whether voluntary or involuntary.
(b)    Schedule 5.6(b) hereto sets forth a true and complete list of all
documents, each of which has been made available to Buyer, relating to any
Product and that set forth information from the last two (2) years relating to
(i) adverse drug experience information, (ii) material events and matters
concerning or affecting safety and (iii) medical inquiries and complaints
brought to the attention of such Seller.

SECTION 5.7.    No Brokers
Except as may be disclosed on Schedule 5.7 hereto, such Seller has not entered
into any agreement, arrangement or understanding with any Person or firm which
will result in the obligation to pay any finder’s fee, brokerage commission or
similar payment in connection with the transactions contemplated hereby.

SECTION 5.8.    Exclusive Representations and Warranties
Other than the representations and warranties set forth in this Article V, such
Seller is not making any other representations or warranties, express or
implied, with respect to the Products or the Transferred Assets or the Product
Technology or any other matter, including but not limited to any warranty of
merchantability or fitness for a particular purpose or infringement of third
party rights, and all such warranties are disclaimed.

SECTION 5.9.    Regulatory Commitments
Such Seller has complied in all material respects with all obligations arising
from or related to any commitments to any Governmental Entity involving any
Products. Such Seller and its Affiliates have been since January 1, 2014 in
compliance in all material respects with all Laws applicable to the Transferred
Assets of such Seller and the Product Technology.


- 21-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






SECTION 5.10.    Contracts to be Assumed; Customers
(a)    Other than (i) the Assigned Contracts, (ii) any purchase orders or (iii)
other Contracts with Customers there are no other material Contracts related to
the Products.
(b)    Each Contract that is a Transferred Asset of such Seller is a legal,
valid and binding obligation of such Seller and is in full force and effect and,
to the Knowledge of such Seller, each other party thereto, enforceable against
such Seller and each other party in accordance with its terms (except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally, and subject to the limitations imposed by general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity). Such Seller has performed all material
obligations under each such Contract, has not received notice from any party
claiming or alleging that such Seller has breached or is in default thereunder
and such Seller is not (with or without lapse of time or notice, or both) in
material breach or material default thereunder. To the Knowledge of such Seller,
each other party to each such Contract is not in material breach or default
thereunder.
(c)    Schedule 5.10(c) hereto sets forth (i) a true and complete list of
Customers as of the Effective Date (the “Customer List”) and (ii) a list of
active pharmaceutical ingredients in respect of the Products, the supplier
thereof and the cost of such ingredients on a per kilogram basis.

SECTION 5.11.    Inventory; Sales; and Cost.
Schedule 5.11 provides a true and accurate description of the inventory levels
in respect of such Seller and the other Sellers’ three largest wholesalers of
all Products by SKU as of [****] (or subsequent month end, if available) as
communicated to such Seller and the other Sellers by such wholesalers.

SECTION 5.12.    Assets.
Except (i) as set forth in Schedule 5.12 and (ii) for those assets used pursuant
to, and materials, goods and services provided under, the Supply Agreement, the
Transferred Assets of such Seller, Product Technology, and the rights to be
acquired under this Agreement and the Supply Agreement constitute all of the
material assets used or held for use by such Seller with respect to the
Transferred Assets of such Seller.

SECTION 5.13.    Absence of Certain Changes.
(a)    From July 27, 2015 through the date hereof (the “Pre-Signing Period”),
such Seller has (i) conducted its business with respect to the Products and the
Transferred Assets of such Seller in all material respects in the ordinary
course and in substantially the same manner as conducted prior to the
Pre-Signing Period and (ii) maintained sales of Products and customer inventory
levels in respect thereof in accordance with past practices of such Seller prior
to the Pre-Signing Period and reasonable industry standards.


- 22-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(b)    Since June 3, 2016, through the Effective Date, except as required by
this Agreement or the Ancillary Agreements or in connection with the
consummation of the transaction contemplated hereby, such Seller has not taken
any action (or made any omission) that, if taken (or omitted) after the
Effective Date without the consent of Buyer would constitute a material
violation of Section 7.1.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to each Seller as follows:

SECTION 6.1.    Buyer’s Organization; Good Standing
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Buyer has all requisite corporate power
and authority to carry on its business as it is currently being conducted. Buyer
is duly qualified to conduct business as a foreign corporation and is in good
standing in every jurisdiction where the nature of the business conducted by it
makes such qualification necessary, except where the failure to so qualify or be
in good standing would not prevent or materially delay the consummation of the
transactions contemplated hereby.

SECTION 6.2.    Authority; Execution and Delivery
Buyer has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby have been duly and validly authorized. This Agreement has
been duly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery of this Agreement by such Seller, constitutes the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at law.

SECTION 6.3.    Consents; No Violations, Etc.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not (i) violate any Governmental Rule applicable to Buyer, (ii) conflict with
any provision of the certificate of incorporation or by-laws of Buyer, (iii)
conflict with any material contract to which Buyer is a party or by which it is
otherwise bound or (iv) require any approval, authorization, consent, license,
exemption, filing or registration with any court, arbitrator or Governmental
Entity, other than approval of the FTC, except with respect to the foregoing
clauses (i) and (iii), for such violations or conflicts which would not
materially interfere with Buyer’s performance of its


- 23-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





obligations hereunder or, with respect to the foregoing clause (iv), for the
Order and such approvals, authorizations, consents, licenses, exemptions,
filings or registrations which have been obtained or made or which, if not
obtained or made, would not materially interfere with Buyer’s performance of its
obligations hereunder.

SECTION 6.4.    Litigation
There is no suit, claim, action, investigation or proceeding pending or, to the
Knowledge of Buyer, threatened against Buyer or any of its Affiliates which, if
adversely determined, would materially interfere with the ability of Buyer to
perform its obligations hereunder or the consummation of the transactions
contemplated hereby.

SECTION 6.5.    Development
As of the date hereof, Buyer has not begun developing a generic version of any
Product, has not filed a Product ANDA for a generic version of any Product, and
does not own or have a right to distribute any product under a Product ANDA for
a generic version of any Product or the corresponding NDA.

SECTION 6.6.    No Brokers
Buyer has not entered into any agreement, arrangement or understanding with any
Person or firm which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby for which such Seller could be liable.

SECTION 6.7.    Availability of Funds
At the Closing, Buyer will have cash available to it that is sufficient to
enable it to make payment of the Purchase Price, to satisfy all of the Assumed
Liabilities and to make all other necessary payments in connection with
transactions contemplated by this Agreement.

SECTION 6.8.    Solvency
(a)    Immediately following the Closing, and after giving effect to all of the
transactions contemplated by this Agreement, Buyer and its subsidiaries, on a
consolidated basis, will be Solvent. In connection with the transactions
contemplated by this Agreement, Buyer is not making any transfer of property and
is not incurring any Liability with the intent to hinder, delay, or defraud,
either present or future creditors of Buyer.
(b)    For purposes of this Agreement, “Solvent” when used with respect to Buyer
or the Transferred Assets acquired by Buyer hereunder means, as applicable, that
immediately following the Closing Date, (i) the amount of the Present Fair
Saleable Value of its assets will, as of such date, exceed all of its known
Liabilities as of such date, (ii) such Person will not have, as of such date, an
unreasonably small amount of capital for the business in which it is


- 24-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





engaged or will be engaged, and (iii) such Person will be able to pay its Debts
as they become absolute and mature, taking into account the timing of and
amounts of cash to be received by it and the timing of and amounts of cash to be
payable on or in respect of its Debts.
(c)    For purposes of the definition of “Solvent”: (i) “Debt” means Liability
on a Payment Right and “Payment Right” means (A) any right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (B) the right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured; (ii) “Present Fair Saleable Value” means, with respect to Buyer or
the Transferred Assets being acquired by Buyer hereunder, the amount that may be
realized if its aggregate assets (including its goodwill) are sold as an
entirety with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises; and (iii) the amount
of any contingent Liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured Liability.

SECTION 6.9.    Independent Investigation; No Warranty
(a)Buyer has conducted its own independent investigation, review, and analysis
of the Transferred Assets, the Products, the Product Technology and the Assumed
Liabilities, has formed an independent judgment concerning the Transferred
Assets, the Products, the Product Technology and the Assumed Liabilities and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
such Seller, for such purpose.
(b)Buyer acknowledges and represents that: (a) in making its decision to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer has relied solely upon its own investigation and the express
representations and warranties of such Seller set forth in this Agreement
(including the related portions of the Schedules) and any certificates delivered
hereunder; and (b) neither such Seller nor any other Person has made, and the
Buyer is not relying on, any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding such Seller, its
Affiliates, the Transferred Assets, the Products, the Product Technology or the
Assumed Liabilities not expressly set forth in this Agreement (including any
information, documents and materials made available to Buyer in any electronic
data room or any repository of information, management presentations, or in any
other form in expectation of the transactions contemplated hereby), and neither
such Seller nor any other Person will have or be subject to any Liability to
Buyer or any other Person resulting from the distribution to Buyer or its
representatives or Buyer’s use of any such information.


- 25-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






SECTION 6.10.    No Guarantee of FDA Approval
Buyer acknowledges and agrees that such Seller does not guarantee that FDA
approval will be obtained for a Product ANDA that has not already been approved
by FDA as of the date hereof and makes no representation or warranty hereunder
with respect to any Product that has not already been approved by FDA as of the
date hereof.

ARTICLE VII.

CERTAIN COVENANTS AND AGREEMENTS OF SELLERS

SECTION 7.1.    Conduct of Business Until Closing
During the period from the date of this Agreement and continuing until the
Closing, each Seller agrees that:
(a)Ordinary Course. Such Seller will conduct its business with respect to the
Products and the Transferred Assets in all material respects in the ordinary
course and in substantially the same manner as presently conducted and in
accordance with the Order of the FTC, including, without limitation, (1) (i)
maintaining sales of Products and customer inventory levels in respect thereof
in accordance with past practices, historical sales data provided by such Seller
to Buyer pursuant to Section 7.6 hereof and reasonable industry standards and
(ii) not engaging in any special promotional activities including special
discounts, and (2) by using commercially reasonable efforts to, in each case in
accordance with past practices hereof and reasonably industry standards, (i) not
waive any material claims or rights related to the Products or the Transferred
Assets, (ii) not terminate, modify or waive any material provision of any
Assigned Contract, (iii) with respect to the Products and the Transferred
Assets, as applicable, not materially alter the activities and practices with
respect to inventory levels of the Products maintained at the wholesale, chain,
institutional or retail levels in any material respect, (iv) seek
FDA approval for the Product ANDA for any pipeline Product that has not already
been approved by the FDA as of the Effective Date, (v) maintain any Product
ANDAs that have been approved by the FDA as of the Effective Date, (vi) comply
with any Laws and FDA requests or requirements in respect of the Product ANDAs
or the manufacture, distribution and sale of any of the Products pursuant to the
Product ANDAs, in each case, in any material respect, (vii) maintain any
Assigned Patents, (viii) maintain, in all material respects, the assets
reasonably necessary to the manufacture of the Products, (ix) maintain sales
efforts and sales levels consistent in all material respects with past practice,
or (x) not agree, in writing or otherwise, to take or authorize the taking of
any actions that conflict with the foregoing; provided, however, that nothing
contained herein will be deemed to require the expenditures of any funds outside
of the ordinary course of business. Such Seller will not, without the prior
written consent of Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), amend or modify any Assigned Contract in a manner
adverse to Buyer in any material respect, including any change in any price
therein.


- 26-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(b)No Dispositions. Such Seller will not sell, lease, license, encumber, pledge
or transfer, or agree to sell, lease, license encumber, pledge or transfer, any
of the Transferred Assets, the Product Technology.
(c)No Settlements. Such Seller will not, without the prior written consent of
Buyer (such consent not to be unreasonably withheld), (i) settle or agree to
settle any claim, suit, action or other proceeding relating to the Products or
the Transferred Assets brought against it by any Governmental Entity; provided,
however, this Section 7.1(c) shall not apply with respect to the Order or (ii)
initiate or agree to initiate any claim, suit, action or other proceeding
relating to the Products or the Transferred Assets except to protect the
Products or the Transferred Assets.

SECTION 7.2.    Post-Closing Orders and Payments
From and after 12:01 A.M. (New York, New York, USA time) on the day immediately
following the Closing Date, (i) each Seller will promptly deliver to Buyer any
payments received by each such Seller from third parties for Finished Goods
purchased by the third parties from Buyer on or after the Closing Date, and
refer all inquiries it will receive with respect to the Products (other than
with respect to Excluded Assets or Excluded Liabilities), to Buyer or its
designee; and (ii) Buyer will promptly deliver to each such Seller any payments
received by Buyer from third parties for Finished Goods purchased by third
parties from each such Seller or its Affiliates prior to the Closing.

SECTION 7.3.    Technology Transfer; Assistance with Buyer Regulatory Filings
(a)Sellers and Buyer will use commercially reasonable efforts to effect an
orderly transfer of the Product Technology from Sellers to Buyer pursuant to the
terms of this Agreement as soon as practicable following the Closing Date.
Sellers will provide reasonable cooperation and assistance to Buyer, including,
to the extent reasonably requested by Buyer, making available certain Sellers’
personnel within relevant and appropriate functions and positions during normal
business hours as reasonably requested by Buyer, in connection with such
transfer of the Product Technology and Buyer’s preparation of all filings
required to be filed with the FDA in order to obtain the necessary approvals for
the manufacture and sale of on-market Products by Buyer in or for the Territory.
Each party will bear the Direct Costs incurred by it and its Affiliates in
connection with its activities undertaken under this Section 7.3(a).
(b)Except with respect to Sellers’ assistance in connection with the transfer of
the Product Technology as set forth above in Section 7.3(a), Buyer shall have
sole responsibility for obtaining, and shall use commercially reasonable efforts
to obtain, all regulatory approvals necessary for the offer, sale, importation,
manufacture, distribution, marketing, promotion, import, export, pricing and
reimbursement of the Products, including, without limitation, supplementing the
Product ANDA to include facilities designated by Buyer and to delete Sellers’
facilities, and assuming all responsibility for maintenance of the Product
ANDAs. All decisions regarding the validation of Products and the conduct of
regulatory activities with respect to the Products after the Closing Date shall
be made by Buyer in its sole and absolute


- 27-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





discretion, and all such regulatory activities shall be at its sole cost.
Sellers shall use commercially reasonable efforts in providing reasonable
cooperation and pre-launch regulatory assistance to Buyer for unlaunched
Products, including making available Sellers’ personnel. In addition, solely
with respect to the Supply Pipeline Products, Sellers shall use commercially
reasonable efforts to provide validation support services for Supply Pipeline
Products from Sellers’ facilities as may be reasonably requested by Buyer. For
the avoidance of doubt, Buyer shall bear the reasonable costs (including Direct
Costs) incurred by Sellers in connection with any such pre-launch regulatory
assistance and validation support services provided pursuant to this Section
7.3(b).
(c)With respect to [****], from and after the Closing Date until the earlier of
(i) the receipt of final Product Approval or (ii) [****] following the Closing
Date, such Seller agrees to use commercially reasonable efforts to make
available to Buyer, upon Buyer’s reasonable request, personnel knowledgeable to
answer questions regarding the pre-Closing development of [****] either by
teleconference or videoconference; provided that, for the avoidance of doubt,
such Seller will not perform technical work in connection with the foregoing
assistance. Notwithstanding any term or provision of this Section 7.3 to the
contrary, Section 7.3(a) and Section 7.3(b) shall not apply with respect to
[****].

SECTION 7.4.    Sellers’ NDC Numbers
Buyer and its Affiliates will (i) sell Products only under Buyer NDC Numbers and
(ii) not sell any Product under Sellers’ or their Affiliates names, in each
case, save to the extent contemplated or permitted hereunder (including in
Section 2.4(c)) or under the Supply Agreement and subject to, and in compliance
with, the terms set forth in Appendix III.

SECTION 7.5.    Competition
(a)    The parties hereto agree and acknowledge that the provisions of this
Agreement will not be construed to limit or restrict in any manner the right of
Sellers or any of their Affiliates to develop, manufacture, use, sell or
commercialize in any manner any pharmaceutical product, including any product
competitive with the Products if sold under a Product ANDA or other filing that
is not being purchased by Buyer as part of the Transferred Assets hereunder,
either in the Territory or outside of the Territory.
(b)    Nothing contained in this Agreement will be construed as prohibiting
Sellers or any of their Affiliates from: (a) acquiring (whether by merger, asset
or stock acquisition or otherwise) another company, business or line of products
(including by license thereof or through investment therein), which makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed or
otherwise represents a product which is substantially similar to or equivalent
to a Product and continuing to operate such company, business or line of
products following such acquisition; or (b) entering into a joint venture,
alliance or other similar collaborative arrangement between Sellers or any of
their Affiliates and any third party which joint venture makes, has made, sells,
has sold, markets, has marketed, distributes or has distributed a product which
is substantially similar to or equivalent to a Product and continuing to
participate in such collaboration.


- 28-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






SECTION 7.6.    Sales Data; Customer
(a)    On the Effective Date, Sellers shall deliver to Buyer quarterly net sales
data by SKU (as calculated by Sellers in accordance with their standard
practice) for the previous six (6) month period.
(b)    Within [****] after the Closing Date, Sellers shall update the Customer
List and the information required to be provided pursuant to Section 7.6(a) as
necessary, to ensure that such information remains materially accurate and
complete up to and including the Closing Date.
(c)    On or before the date that is [****] prior to the Closing Date, Sellers
shall deliver to Buyer a report setting forth (i) the monthly sold units per
SKU by Customer for the Products (as calculated by Seller in accordance with its
standard practice) for the previous six (6) month period and (ii) the current
Net Price after all discounts by SKU by Customer.
(d)    On or after the date that is [****] prior to the Closing Date, but in no
event earlier than such date, and subject to Section 8.3 hereof, Buyer may
contact the Customers and prospective customers to promote the Products and the
distribution thereof; provided, for the avoidance of doubt, that prior to such
date the Buyer shall not contact any Person to promote the Products and the
distribution thereof.
(e)    The parties hereto agree that as of the Closing Date, Buyer shall be
permitted to distribute the Customer Notices to customers that have purchased
the Products during the previous six (6) month period (the “Customers”).

ARTICLE VIII.

CERTAIN COVENANTS AND AGREEMENTS

SECTION 8.1.    Insurance
At all times from the Closing Date through that date which is three (3) years
after the termination or expiration of this Agreement, Buyer will maintain
product liability and other insurance for itself (either in its own name or in
the name of its Affiliates) in amounts, respectively, which are reasonable and
customary in the U.S.A. pharmaceutical industry for companies of comparable
size, provided that in no event shall the product liability insurance amounts be
less than $25,000,000 per occurrence and $25,000,000 in the aggregate limit of
liability per year. Buyer shall provide the Sellers with written proof of such
insurance upon Sellers’ request.

SECTION 8.2.    Books and Records
Buyer will preserve all books and records included within the Transferred Assets
for applicable periods of time as required by the FDA or FTC and, subject to
Section 8.3 hereof, make such books and records available for inspection and
copying by Sellers or their agents upon reasonable request and upon reasonable
notice.


- 29-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






SECTION 8.3.    Confidentiality
Each party hereto or its Affiliates or contractors (a “Disclosing Party”) may,
from time to time, prior to or after the Effective Date, disclose to the other
party (the “Receiving Party”) information of a technical or non-technical nature
that is not generally known to the trade or public. The Receiving Party agrees
that it will not use for any purpose other than as necessary to perform its
obligations under this Agreement and the Supply Agreement or as otherwise
permitted under this Agreement or the Supply Agreement, and will not disclose to
anyone in any manner whatsoever, any such information, including, without
limitation, information relating in any way to the products, processes, and
services of the Disclosing Party, which becomes known to the Receiving Party on
or prior to the latter of the date of the (a) termination of this Agreement or
(b) termination or expiration of the Supply Agreement. The obligations of this
Section 8.3 will not apply to information that (i) is known to the Receiving
Party as shown by written records prior to its disclosure by the Disclosing
Party or its Affiliates or its contractors; (ii) becomes public information or
is generally available to the public other than by an unauthorized act or
omission of the Receiving Party; or (iii) is received by the Receiving Party
from third parties who are in rightful possession of such information and who
are lawfully entitled to disclose such information to the Receiving Party and
did not receive such information from Disclosing Party. From and after the
Closing Date, the Transferred Assets and all confidential information related
solely and exclusively to the Transferred Assets or the manufacture thereof
shall be considered the confidential information of Buyer under this Section 8.3
and the obligations of this Section 8.3 in respect thereof will apply to Sellers
and not the Buyer, and to the extent any confidential information related to the
Transferred Assets or the manufacture thereof is used by Sellers in their
retained business, the use by Sellers of such confidential information in their
retained business in the ordinary course shall not be deemed a breach of this
Section 8.3; provided, however, that, for the avoidance of doubt, confidential
information used by Sellers in their retained businesses or the manufacture of
the Transferred Assets that is not solely and exclusively related to the
Transferred Assets shall constitute the confidential information of Sellers.
Upon the latter of (x) the date of termination of this Agreement or (y) the
termination or expiration of the Supply Agreement, the Receiving Party will
return to the Disclosing Party all documents that include confidential
information of the Disclosing Party or its contractors (other than the
Transferred Assets), including all copies of such documents or extracts
therefrom, if any, and will make no further use of such information. To the
extent that the confidential information relates to the Products, each
Disclosing Party or Receiving Party, as the case may be, shall create an
internal firewall and use reasonable best efforts to protect against the
disclosure of such information to such Disclosing Party’s or Receiving Party’s,
as the case may be, marketing and sales personnel.

SECTION 8.4.    Assumption of Regulatory Commitments
From and after the Closing Date, except as set forth in the terms set forth in
Appendix III or the pharmacovigilance agreement to be entered into by the
parties pursuant to the Supply Agreement, Buyer will assume control of, and
responsibility for all costs and Liabilities arising from or related to any
commitments or obligations to any Governmental Entity involving the Products,
only to the extent arising from or relating to Product sold by Buyer after the
Closing


- 30-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Date, and in the case of any Products that are subject to obtaining FDA approval
of any unapproved Product ANDA, transferred to Buyer on the Closing Date.

SECTION 8.5.    Bulk Transfer Laws
Buyer hereby waives compliance by Sellers with the provisions of any so-called
“bulk transfer law” of any jurisdiction in connection with the sale of the
Transferred Assets to Buyer.

SECTION 8.6.    Buyer NDC Numbers; Buyer Trademarks and Buyer Trade Dress
Changes
Buyer covenants and agrees that, if not already applied for, immediately
following the Effective Date (if permitted by Governmental Rule), or otherwise
within five (5) days of the Closing Date, Buyer will apply for and initiate
applicable processes to obtain and establish new NDC Numbers (the “Buyer NDC
Numbers”) and notify Sellers thereof.

SECTION 8.7.    Response to Medical Inquiries and Products Complaints
After the Closing Date, except as set forth in the terms set forth in Appendix
III or the pharmacovigilance agreement to be entered into by the parties
pursuant to the Supply Agreement, Buyer will assume all responsibility for
responding to any medical inquiries or complaints about the Products in the
Territory.

SECTION 8.8.    Use of Transferred Assets
Nothing contained in this Agreement will be construed as prohibiting Buyer or
any of its Affiliates from: (a) acquiring (whether by merger, asset or stock
acquisition or otherwise) another company, business or line of products
(including by license thereof or through investment therein), which makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed or
otherwise represents a product which is substantially similar to or equivalent
to a Product and continuing to operate such company, business or line of
products following such acquisition; or (b) entering into a joint venture,
alliance or other similar collaborative arrangement between Buyer or any of its
Affiliates thereof and any third party which joint venture makes, has made,
sells, has sold, markets, has marketed, distributes or has distributed a product
which is substantially similar to or equivalent to a Product, and continuing to
participate in such arrangement.


- 31-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






ARTICLE IX.

OTHER COVENANTS AND AGREEMENTS

SECTION 9.1.    Trade Returns, Medicaid Rebates, Chargebacks
(a)(i) Buyer will, at its expense, process and bear the cost of returns of any
Products bearing Buyer’s NDC Number sold by Buyer or its Affiliates and returned
in accordance with Buyer’s returned goods policy (“Buyer Returns”) and (ii)
Sellers will, at their expense, process and bear the cost of returns on or after
the Closing Date of all Products other than Buyer Returns.
(b)Sellers and Buyer will be responsible for processing and payment of all
Medicaid Reimbursements and Rebates for the Products sold bearing their
respective NDC Numbers.
(c)Sellers will be responsible for any and all payments, rebates, administrative
fees or chargebacks due to customers under Sellers’ contracts for Products
bearing the Seller NDC Number which were sold by any Seller or its Affiliates
(“Seller Payments”). Buyer agrees that Sellers shall have no responsibility for,
and “Seller Payments” shall not include, credits for shelf stock adjustments or
similar adjustments resulting from price decreases on or after the Closing Date.
Buyer will be responsible for all payments, rebates, administrative fees or
chargebacks due in connection with any and all sales of Products by or on behalf
of Buyer, other than Seller Payments.
(d)Notwithstanding any term or provision of this Section 9.1 to the contrary,
the parties agree that the terms set forth in Appendix III shall control the
obligations of each party with respect to Medicaid Reimbursements and Rebates,
returns, rebates, adverse event reporting, audits, administrative fees,
chargebacks and shelf stock adjustments as more specifically set forth therein
relating to sales of the Transition Products initially supplied to Buyer bearing
the Seller NDC Numbers.

SECTION 9.2.    Adverse Experience Reports
Sellers shall continue to be responsible for adverse experience reporting to the
FDA until the Closing Date. Buyer and Sellers shall negotiate in good faith and
agree on a process and procedure for sharing adverse event information for the
Products in which Sellers will manufacture and supply Buyer from a retained
ANDA, which shall be documented in a pharmacovigilance agreement to be entered
into by the parties pursuant to the Supply Agreement. For all other Products,
Sellers shall at all times provide to Buyer all adverse drug experience
information brought to the attention of Sellers in respect of the Products
manufactured by Sellers, as well as any material events and matters concerning
or affecting safety of the Products manufactured by Sellers. At and after the
Closing, Sellers shall cooperate with Buyer’s requests regarding adverse
experience information in respect of the Products to ensure that all adverse
experience data is transferred to Buyer, including data migration and transition
reporting services as requested by Buyer consistent with Schedule 9.2.


- 32-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Each party will bear the Direct Costs incurred by it and its Affiliates in
connection with its activities undertaken pursuant to Schedule 9.2. After the
Closing Date, subject to this Agreement, the Supply Agreement, the Quality
Agreement and any other agreement executed between the parties and/or their
Affiliates with respect to any Product, Sellers will submit to Buyer all adverse
drug experience information brought to the attention of Sellers in respect of
the Products, as well as any material events and matters concerning or affecting
safety of the Products. After the Closing Date, any new adverse experience
reports or any follow-up adverse experience reports received by Sellers will be
forwarded to Buyer, together with any source documents. Unless notified
otherwise in writing by Buyer, Sellers shall forward such reports to:
Impax Laboratories, Inc.
31047 Genstar Road
Hayward, CA 94544
 
 
Attention: Rachel J. Summers
Senior Director, Corporate Drug Safety Operations
Facsimile: (510) 240-6113.




SECTION 9.3.    Transfer of Product ANDAs, Etc.
(a)Sellers will cooperate with Buyer in disclosing any relevant records and
reports which are required to be made, maintained and reported pursuant to
Governmental Rules in the Territory with respect to the Product ANDAs that are
part of the Transferred Assets.
(b)The parties hereto agree to use their reasonable efforts to take any other
actions required by the FDA to effect the transactions contemplated hereby. On
the Closing Date, each of the parties hereto will take any actions necessary to
affect the transfer of the Product ANDAs from Sellers to Buyer, including
notices to the FDA regarding such transfer from Sellers to Buyer of the Product
ANDAs. Each party shall bear its own costs related thereto. The parties shall
use their reasonable best efforts and take all necessary actions to cause the
transfer of hard copies (to the extent reasonably in each such Seller’s
possession) of the Product ANDAs to Buyer as soon as reasonably practicable
after the Closing.

SECTION 9.4.    Further Action; Consents; Filings
(a)Upon the terms and subject to the conditions hereof, each of Buyer and
Sellers will use commercially reasonable efforts to (i) take, or cause to be
taken, all actions necessary, proper or advisable under applicable Governmental
Rules or otherwise to satisfy the conditions to Closing set forth in Article X
and consummate and make effective the transactions contemplated by this
Agreement, (ii) obtain from the requisite Governmental Entities any consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement and (iii) make all necessary filings, and thereafter make any other
advisable submissions, with respect


- 33-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





to this Agreement and the transactions contemplated by this Agreement required
under any applicable Governmental Rules, including without limitation all
filings with the FDA or other Governmental Entity needed to obtain approval of
Buyer to manufacture the Products in a timely and reasonable manner. Each of
Sellers and Buyer will provide copies of all non-confidential documents to each
other party and its advisors prior to filing and, if requested, will accept all
reasonable additions, deletions or changes suggested in connection therewith.
Each of Sellers and Buyer will furnish all information required for any
application or other filing to be made pursuant to the rules and regulations of
any applicable Governmental Rules in connection with the transactions
contemplated by this Agreement.
(b)Each of Buyer and Sellers shall use reasonable best efforts to obtain from
the FTC preliminary approval for Buyer as the purchaser of the Transferred
Assets. Each of Buyer and Sellers agree to cooperate and use its reasonable best
efforts vigorously to contest and resist any action, including legislative,
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that restricts, prevents or
prohibits the consummation of the transactions contemplated by this Agreement,
including by vigorously pursuing all available avenues of administrative and
judicial appeal and all available legislative action.

SECTION 9.5.    Compliance with the Federal Trade Commission Decision
Reference is made to the Order. The parties hereto agree that the provisions set
forth in Appendix II, which provisions are called for by the Order, are
incorporated into this Agreement as if set forth in their entirety in this
Agreement. To the extent the provisions of Appendix II conflict with the
provisions of this Agreement or the provisions of the Supply Agreement, the
provisions of Appendix II shall govern.

SECTION 9.6.    Representations to Customers.
During the [****] period following the Closing, Buyer and Sellers each agrees
not to make any false and/or disparaging statements about any Product.

SECTION 9.7.    Financial Information.
Sellers shall, and shall cause their Affiliates to, use its reasonable best
efforts to cause their accountants, auditors, counsel and other representatives
to, (i) promptly cooperate with Buyer and provide all reasonable assistance to
Buyer and its representatives (including providing Buyer access to its and its
auditors’ relevant work papers and historical data as are reasonably required by
Buyer to prepare the financial information referred to in this clause (i)) so
that Buyer can, at its own cost and expense, prepare within [****] days
following the Closing Date any audited and unaudited financial information in
accordance with the requirements of Regulation S-X under the Securities Act and
all other applicable accounting rules and regulations of the Securities and
Exchange Commission promulgated thereunder that Buyer has reasonably determined
that it is required to file in a Form 8-K or Form 8-K/A by Buyer as a result of
the consummation of the transactions contemplated hereby (after giving effect to
the waiver letter


- 34-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





received by Buyer from the Securities and Exchange Commission on April 29, 2016
(the “SEC Waiver Letter”) and further giving effect to the additional assets
being acquired under this Agreement and not referred to in the SEC Waiver Letter
(i.e., three years of financial information rather than one year of financial
information)), (ii) to the extent the Closing Date is on or prior to June 30,
2016, provide to Buyer no later than [****] unaudited financial information
reasonably necessary for Buyer to prepare pro forma financial information in
respect of the Transaction required to be included in accordance with GAAP in
Buyer’s quarterly report on Form 10-Q for the quarter ended June 30, 2016;
provided that such unaudited financial information shall be limited to, and in
accordance with terms of, that which is required under the SEC Waiver Letter and
(iii) provide Buyer, for the twelve (12) month period following the Closing
Date, such customary information reasonably requested by the Buyer to the extent
relating to the Transferred Assets for inclusion in any registration statement,
prospectus, Form 10-Q, Form 10-K or private placement memorandum.  Buyer shall
reimburse Sellers and their Affiliates for all reasonable and documented
expenses (other than internal direct labor costs) incurred by Sellers and their
Affiliates in providing cooperation requested by Buyer pursuant to this Section
9.7.

SECTION 9.8.    Cooperation.
Buyer and Sellers agree to provide each other with such information and
assistance as is reasonably necessary, at the cost of the requesting party,
including access to records and personnel, for the preparation of any Tax Return
or for the defense of any Tax claim or assessment related to the Transferred
Assets or the Assumed Liabilities, whether in connection with an audit or
otherwise; provided that the requesting party shall only reimburse the other
party’s reasonable and documented out-of-pocket costs.

ARTICLE X.

CONDITIONS PRECEDENT

SECTION 10.1.    Conditions to Each Party’s Obligations
The obligation of Buyer to purchase the Transferred Assets from Sellers and
assume the Assumed Liabilities and the obligations of Sellers to sell, assign,
convey and deliver the Transferred Assets to Buyer will be subject to the
satisfaction prior to the Closing of the following conditions:
(a)No Litigation, Injunctions, or Restraints. No temporary restraining order,
preliminary or permanent injunction or other legal restraint or prohibition
preventing the consummation of the transactions contemplated by this Agreement
will be threatened or in effect.
(b)FTC Preliminary Approval. The FTC shall have preliminarily approved the Buyer
as the purchaser of the Transferred Assets hereunder.
(c)Allergan Closing. The Allergan Closing shall have occurred.


- 35-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(d)Related Transactions. Prior to or concurrently with the Closing, the
transactions contemplated by the Other Acquisition Agreement shall have been
consummated.

SECTION 10.2.    Conditions to Obligations of Buyer
The obligation of Buyer to purchase the Transferred Assets from Sellers and to
assume the Assumed Liabilities is subject to the satisfaction on and as of the
Closing of each of the following additional conditions (any or all of which may
be waived in whole or in part by Buyer):
(a)Representations and Warranties. The representations and warranties of Sellers
set forth in this Agreement will be true and correct (without giving effect to
any materiality or Material Adverse Effect qualifications set forth therein) in
all respects as of the Closing as though made on and as of the Closing, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties will be true and correct
as of such earlier date), and except in each case for breaches of such
representations and warranties that would not, individually or in the aggregate,
have a Material Adverse Effect.
(b)Performance of Obligations of Sellers. Sellers will have performed or
complied in all material respects with the obligations, conditions and covenants
required to be performed by them under this Agreement at or prior to the
Closing.
(c)No Material Adverse Effect. There shall not have been a Material Adverse
Effec
(d)Deliveries. Sellers will have duly executed and delivered to Buyer, dated as
of the Closing Date, the (i) Assignment and Assumption Agreement, (ii) Bill of
Sale and (iii) Seller Officer’s Certificate.

SECTION 10.3.    Conditions to the Obligations of Seller
The obligations of Sellers to sell, assign, convey, and deliver the Transferred
Assets, or to cause the Transferred Assets to be sold, assigned, conveyed or
delivered, as applicable, to Buyer are subject to the satisfaction on and as of
the Closing of each of the following additional conditions (any or all of which
may be waived in whole or in part by Sellers):
(a)Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement will be true and correct (without giving effect to
any materiality or similar qualifications set forth therein) in all respects as
of the Closing as though made on and as of the Closing, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties will be true and correct as of
such earlier date), and except in each case for breaches of such representations
and warranties that would not, individually or in the aggregate, have a Material
Adverse Effect.


- 36-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(b)Performance of Obligations of Buyer. Buyer will have performed in all
material respects the obligations required to be performed by it under this
Agreement at or prior to the Closing.
(c)Purchase Price. Buyer will have paid the Purchase Price.
(d)Deliveries. Buyer will have duly executed and delivered to Sellers, dated as
of the Closing Date, the (i) Assignment and Assumption Agreement, (ii) the Bill
of Sale, and (iii) the Buyer Officer’s Certificate.

ARTICLE XI.

TERMINATION, AMENDMENT AND WAIVER

SECTION 11.1.    Termination
(a)Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the transactions contemplated hereby abandoned at any time
prior to the Closing:
(i)
by mutual written consent of Sellers and Buyer;

(ii)
by Sellers if any of the conditions set forth in Section 10.1 or 10.3 will have
become incapable of fulfillment and will not have been waived by Sellers;

(iii)
by Buyer if any of the conditions set forth in Section 10.1 or 10.2 will have
become incapable of fulfillment and will not have been waived by Buyer;

(iv)
by Sellers or Buyer if the Closing does not occur on or prior to one year from
the Effective Date; provided, however, that the right to terminate this
Agreement pursuant to this clause (iv) shall not be available to any party
hereto whose action or failure to fulfill any obligation under this Agreement
has been the primary cause of the failure of the Closing to have occurred on or
prior to one year from the Effective Date;

(v)
by Sellers, if Buyer is not preliminarily approved by the FTC or other necessary
Governmental Entity as a purchaser of the Transferred Assets hereunder;

(vi)
by Sellers, if the staff of the FTC informs Sellers or their Affiliates in
writing that the staff will not recommend approval of Buyer as purchaser of the
Transferred Assets hereunder; or



- 37-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(vii)
by Sellers or Buyer if the Allergan Agreement is terminated prior to the
consummation of the transactions contemplated by the Allergan Agreement.

provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.
(b)In the event of termination of this Agreement pursuant to this Section 11.1,
written notice thereof will forthwith be given to the other party and the
transactions contemplated by this Agreement will be terminated, without further
action by any party. If the transactions contemplated by this Agreement are
terminated as provided herein:
(i)
Buyer will return all documents and other material received from Sellers
relating to the Products, the Transferred Assets, the Product Technology, or the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to Sellers and, if applicable, Sellers shall return any
delivered portions of the Purchase Price to Buyer;

(ii)
all confidential information received by Buyer with respect to Sellers, the
Products, the Transferred Assets, the Product Technology will be treated in
accordance with Section 8.3, which will remain in full force and effect
notwithstanding the termination of this Agreement; and

(iii)
the Supply Agreement shall be terminated.

(c)If this Agreement is terminated, no party hereto and none of their respective
directors, officers, stockholders, Affiliates or controlling Persons shall have
any further liability or obligation under this Agreement, except as set forth in
paragraphs (a) and (b) of this Section, except that (i) nothing in this Section
11.1 will be deemed to release any party from any liability for any willful and
material breach by such party of the terms and provisions of this Agreement, and
(ii) the provisions of Section 8.3 shall survive termination of this Agreement.

SECTION 11.2.    Amendments and Waivers
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto. By an instrument in writing, Buyer, on the
one hand, or Sellers, on the other hand, may waive compliance by the other party
with any term or provision of this Agreement that such other party was or is
obligated to comply with or perform.

SECTION 11.3.    Rescission
If at the time the FTC determines to make final and effective its Order
concerning the Proposed Allergan Transaction, the FTC notifies Sellers or their
Affiliates that Buyer is not an acceptable purchaser of the Transferred Assets,
then each of Sellers and Buyer shall have the


- 38-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





right immediately to rescind this Agreement, and the provisions of Sections
11.1(b) and 11.1(c) shall be applicable as if a termination of this Agreement
had occurred.

SECTION 11.4.    Modification
If at the time the FTC determines to make final and effective its Order
concerning the Proposed Allergan Transaction, the FTC notifies Sellers or their
Affiliates that this Agreement is not an acceptable manner of divestiture,
Sellers and Buyer shall reasonably seek to modify this Agreement as may be
necessary to satisfy the FTC.

ARTICLE XII.

INDEMNIFICATION

SECTION 12.1.    Survival
All representations and warranties of Sellers and Buyer contained herein or made
pursuant hereto shall survive the Closing Date and shall remain operative and in
full force and effect for a period of twelve (12) months following the Closing
Date (the “Expiration Date”). Notwithstanding anything herein to the contrary,
any breach of a representation or warranty that is the subject of a claim that
is asserted in writing prior to the Expiration Date shall survive with respect
to such claim or any dispute with respect thereto until the final resolution
thereof.

SECTION 12.2.    Indemnification by Sellers
(a)Subject to Section 12.4, Sellers hereby agree that from and after the Closing
Date, Sellers shall indemnify Buyer and its Affiliates and their respective
officers, directors and employees (the “Buyer Indemnified Parties”) against, and
hold them harmless from, and pay and reimburse such Parties for, any Losses to
the extent such Losses arise from the following:
(i)
the failure of any representation or warranty made by Sellers contained in this
Agreement to be true and accurate as of the Closing;

(ii)
any breach by Sellers of any of their covenants, agreements or obligations
contained in this Agreement; and

(iii)
any and all Excluded Assets and/or Excluded Liabilities.


SECTION 12.3.    Indemnification by Buyer
(a)Subject to Section 12.4 hereof, Buyer hereby agrees that from and after the
Closing Date, Buyer shall indemnify each Seller and its Affiliates and their
respective officers, directors and employees (the “Seller Indemnified Parties”)
against, and hold them harmless from, and pay and reimburse such Parties for,
any Losses to the extent such Losses arise from the following:


- 39-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(i)
the failure of any representation or warranty made by Buyer contained in this
Agreement to be true and accurate as of the Closing;

(ii)
any breach by Buyer of any of its covenants, agreements or obligations contained
in this Agreement; and

(iii)
any and all Transferred Assets and/or Assumed Liabilities.

Buyer Indemnified Parties and Seller Indemnified Parties are sometimes referred
to herein as “Indemnified Parties”.

SECTION 12.4.    Limitations.  
(a)The amount of any Losses for which either any Seller or Buyer, as the case
may be, is liable shall be reduced by (i) the amount of any insurance proceeds
actually paid to the Buyer Indemnified Party and the Seller Indemnified Party,
as applicable, and (ii) the aggregate amount actually recovered under any
Assigned Contract (if applicable) or any other indemnity agreement, contribution
agreement, or other Contract between any of the Indemnified Parties, on the one
hand, and any third Person, on the other hand, with respect to such Losses.
Notwithstanding the other provisions of this Article XII, Sellers shall not have
any indemnification obligations for any individual Losses arising from or in
connection with Section 12.2(a)(i) unless and until the aggregate amount of all
such Losses, together with the amount of all such Losses under the Other
Acquisition Agreement, exceed $2,879,000 (the “Deductible”), in which event
Sellers shall be required to pay the full amount of such Losses to the extent
exceeding the Deductible, but only up to a maximum aggregate amount (with
respect to this Agreement, together with the full amount of such Losses paid or
payable by Seller under the Other Acquisition Agreement) of $57,580,000 (the
“Cap”); provided, that with respect to any claim to which any Buyer Indemnified
Party may be entitled to indemnification under Section 12.2, Sellers shall not
be liable for any individual or series of related Losses which do not exceed
$100,000 and any Losses with respect thereto shall not be included in Losses for
purposes of determining the Deductible or the Cap.
(b)In no event shall any party or any of its Affiliates be liable by reason of
any breach of any representation, warranty, condition or other term of this
Agreement or any duty of common law, for any punitive loss or damage and each
party hereto agrees that it shall not make any such claim; provided that the
foregoing does not limit any of the obligations or liability of any party or its
Affiliates under Sections 12.2. and 12.3 with respect to claims of unrelated
third parties.
(c)Neither Sellers nor Buyer shall have any Liability under this Agreement in
respect of any Loss if such Loss would not have arisen but for (i) a change in
legislation or accounting policies after the Closing or (ii) a change in any Law
after the Closing or a change in the interpretation of any Law after the Closing
as determined by a Governmental Entity.


- 40-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





(d)For purposes of determining whether a failure of any representation or
warranty made by any Seller or Buyer contained in this Agreement is true and
accurate as of the Closing and for calculating the amount of Losses
indemnifiable hereunder, any materiality, Material Adverse Effect or similar
qualifications in such representation or warranty shall be disregarded.
(e)Except for claims based on fraud, the right of the Buyer Indemnified Parties
and the Seller Indemnified Parties under this Article XII shall be the sole and
exclusive monetary remedy of the Buyer Indemnified Parties and the Seller
Indemnified Parties, as the case may be, with respect to matters covered
hereunder, including but not limited to claims relating to the Products, the
Transferred Assets or Product Technology, Assumed Liabilities or Excluded
Liabilities and no Indemnified Party shall have any other cause of action or
remedy at law in equity for breach of contract, rescission, tort, or otherwise
against the other party arising under or in connection with this Agreement and
the matters and transactions contemplated hereby. Without limiting the
generality of the preceding sentence, except in the case of specific performance
and for claims based on fraud, no legal action sounding in contribution, tort,
or strict liability (in each case, other than claims made or contemplated by
this Article XII) may be maintained by an Indemnified Party, or any of its
officers, directors, other governing bodies, employees, equityholders, owners,
Affiliates, representatives, agents, successors, or assigns, against Sellers or
Buyer or any of their Affiliates with respect to any matter that is the subject
of Article XII, and Buyer and Sellers, for themselves and the other Indemnified
Parties and each of their respective officers, directors, other governing
bodies, employees, equityholders, owners, Affiliates, representatives, agents,
successors, and assigns, hereby waive any and all statutory rights of
contribution or indemnification (other than rights of indemnification hereunder)
that any of them might otherwise be entitled to under any Law with respect to
any matter that is the subject of this Article XII.

SECTION 12.5.    Procedure
(a)In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement, such Indemnified Party will, within a
reasonable period of time following the discovery of the matters giving rise to
any Losses, notify the indemnifying party under this Article XII (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of such Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give such notification will not affect the indemnification provided
hereunder, except to the extent the Indemnifying Party will have been prejudiced
as a result of such failure. Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information and documentation reasonably
requested by the Indemnifying Party with respect to such Losses.
(b)If the indemnification sought pursuant hereto involves a claim made by a
third party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to assume the defense of such Third Party
Claim at its own expense with counsel selected by the Indemnifying Party. Should
the Indemnifying Party so elect to assume the


- 41-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





defense of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof. If the Indemnifying
Party assumes such defense, the Indemnified Party will have the right to
participate in the defense thereof and to employ counsel, at its own expense
(which expense shall not constitute a Loss), separate from the counsel employed
by the Indemnifying Party, it being understood that the Indemnifying Party will
control such defense. The Indemnifying Party will be liable for the reasonable
and documented fees and expenses of counsel employed by the Indemnified Party
for any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party will have
failed to give notice of the Third Party Claim as provided above). If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all of
the parties hereto will cooperate in the defense or prosecution thereof. Such
cooperation will include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. If the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, it will defend or
prosecute it diligently and the Indemnifying Party will obtain the prior written
consent of the Indemnified Party (not to be unreasonably withheld) before
entering into any settlement, compromise or discharge of such Third Party Claim
if (i) such settlement, compromise or discharge does not relate solely to
monetary damages, (ii) such settlement, compromise or discharge does not
expressly unconditionally and completely release the Indemnified Party from all
Losses and liabilities with respect to such Third Party Claim and (iii) the
Indemnifying Party is not directly paying the full amount of the Losses in
connection with such Third Party Claim. Whether or not the Indemnifying Party
will have assumed the defense of a Third Party Claim, the Indemnified Party will
not admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnifying Party’s prior written consent
(not to be unreasonably withheld).
(c)If an indemnification payment is received by Buyer Indemnified Party or
Seller Indemnified Party, as applicable, and such Indemnified Party later
receives insurance proceeds in respect of the related Losses or other recoveries
under section 12.4(a)(ii) above that were not previously credited against such
indemnification payment when made, such Indemnified Party shall promptly pay to
the Indemnifying Party, an amount equal to the lesser of (A) such insurance
proceeds or other recoveries, with respect to such Losses and (B) the net
indemnification payment previously paid by such Indemnifying Party with respect
to such Losses. Each Indemnified Party shall use reasonable and good faith
efforts to collect amounts available under available insurance coverage and
promptly and diligently pursue such claims relating to any Losses for which it
is seeking indemnification.
(d)Each Indemnified Party shall take, and shall cause its Affiliates to take,
all reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would reasonably be expected to, or such Indemnified Party
believes does, give rise thereto, including incurring costs only to the minimum
extent necessary to remedy the breach that gives rise to such Loss; provided,
that such failure to use such efforts in accordance with the


- 42-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





foregoing shall not relieve the Indemnifying Party of its indemnification
obligations under this Article XII except and only to the extent that the
Indemnifying Party is prejudiced thereby.

ARTICLE XIII.

GENERAL PROVISIONS

SECTION 13.1.    Expenses
Except as otherwise specified in this Agreement and the Supply Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such costs
and expenses, whether or not the Closing will have occurred. For the avoidance
of doubt, Buyer will not have any obligation to make any payment in respect of
the initial Firm Order (as defined in the Supply Agreement) if this Agreement is
terminated prior to the Closing Date.

SECTION 13.2.    Further Assurances and Actions
Each of the parties hereto, upon the request of the other party hereto, whether
before or after the Closing and without further consideration, will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this Agreement.
Sellers and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement. From and after the Closing,
each of the parties shall cooperate and use their respective commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and
do, or cause to be done, and assist and cooperate with the other parties in
doing, all things reasonably requested by the other party hereto with respect to
the transactions contemplated hereby.

SECTION 13.3.    Notices
All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given (a) on the date delivered, if personally delivered, (b) on the
date sent by telecopier with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (c) on the
Business Day after being sent by Federal Express or another recognized overnight
mail service which utilizes a written form of receipt for next day or next
business day delivery or (d) two (2) Business Days after mailing, if mailed by
U.S. postage-prepaid certified or registered mail, return receipt requested, in
each case addressed to the applicable party at the address set forth below;
provided that a party may change its address for receiving notice by the proper
giving of notice hereunder:


- 43-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





if to Sellers prior to Closing, to:
Allergan plc
Morris Corporate Center III
400 Interpace Parkway
Parsippany, New Jersey 07054
Attention: Chief Legal Officer and Secretary
Facsimile: +1 (862) 261-8043

With a copy (which shall not constitute notice) to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attn: Charles K. Ruck
R. Scott Shean
Facsimile: +1 (212) 751-4864

and
Teva Pharmaceutical Industries Ltd.
5 Basel Street
P.O.B. 3190
Petach Tikvah, Israel
Attention: Dror Bashan

Email: Dror.Bashan@teva.co.il

and
Teva Pharmaceutical USA, Inc.
425 Privet Road
PO Box 1005
Horsham, PA 19044 U.S.A
Attention: General Counsel
Fax: (215) 293-6499

and
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Daniel E. Wolf
Facsimile: (212) 446-6460



and


- 44-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005
Attention: Mark Kovner
Facsimile: (202) 879-5200



if to Sellers following Closing, to:
Teva Pharmaceutical Industries Ltd.
5 Basel Street
P.O.B. 3190
Petach Tikvah, Israel
Attention: Dror Bashan

Email: Dror.Bashan@teva.co.il

and
Teva Pharmaceutical USA, Inc.
425 Privet Road
PO Box 1005
Horsham, PA 19044 U.S.A
Attention: General Counsel
Fax: (215) 293-6499

With a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Daniel E. Wolf
Facsimile: (212) 446-6460

and
Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005
Attention: Mark Kovner
Facsimile: (202) 879-5200



if to Buyer, to:

Impax Laboratories, Inc.
121 New Britain Blvd.
Chalfont, PA 18914



- 45-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





Attention: President, Global Pharmaceuticals
Facsimile: (215) 558-4344

Impax Laboratories, Inc.
31047 Genstar Road
Hayward, CA 94544
Attention: General Counsel
Facsimile: (510) 240-6096

With a copy (which shall not constitute notice) to:
Sullivan & Cromwell, LLP
125 Broad Street
New York, NY 10004
Attention: Francis J. Aquila and Matthew G. Hurd
Facsimile: (212) 291-9004 / (212) 291-9076




SECTION 13.4.    Headings
The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

SECTION 13.5.    Severability
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

SECTION 13.6.    Counterparts
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.


- 46-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






SECTION 13.7.    Entire Agreement; No Third-Party Beneficiaries
This Agreement and the Exhibits and Schedules hereto constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral (including any letter of intent, memorandum of understanding or term
sheet), between or among the parties hereto with respect to the subject matter
hereof. Except as specifically provided herein, this Agreement is not intended
to confer upon any Person other than the parties hereto any rights or remedies
hereunder.

SECTION 13.8.    Governing Law
This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, U.S.A. applicable to agreements made and to be performed
entirely in such State.

SECTION 13.9.    Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL
(a)Buyer and Sellers agree to irrevocably submit to the exclusive jurisdiction
of (i) the Supreme Court of the State of New York, New York County, or (ii) the
United States District Court for the Southern District of New York, U.S.A., for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each party agrees to commence
any such action, suit or proceeding either in the United States District Court
for the Southern District of New York, U.S.A. or, if such suit, action or other
proceeding may not be brought in such court for jurisdictional reasons, in the
Supreme Court of the State of New York, New York County. Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail or recognized international courier service to such party’s
respective address set forth in Section 13.3 of this Agreement shall be
effective service of process for any action, suit or proceeding in New York with
respect to any matters to which it has submitted to jurisdiction in this
Agreement. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in (i) the Supreme Court of
the State of New York, New York County, or (ii) the United States District Court
for the Southern District of New York, U.S.A.
(b)THE BUYER AND THE SELLERS HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL


- 47-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 13.10.    Specific Performance
The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement were not performed in accordance with its terms and
that the parties hereto will be entitled to seek specific performance of such
terms, in addition to any other remedy at law or in equity, without the
necessity of demonstrating the inadequacy of monetary damages and without the
posting of a bond.

SECTION 13.11.    Allergan
Notwithstanding anything to the contrary contained herein, Buyer, on behalf of
itself and its Affiliates acknowledges that neither Allergan nor any of its
Affiliates (other than the Sellers) shall have any Liability under this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby, including, but not limited to, any dispute
related to, or arising from, the Transferred Assets.

SECTION 13.12.    Publicity
No party will make any public announcement concerning, or otherwise publicly
disclose, any information with respect to the transactions contemplated by this
Agreement or any of the terms and conditions hereof without the prior written
consent of the other parties hereto, which consent will not be unreasonably
withheld. Notwithstanding the foregoing, any party may make any public
disclosure concerning the transactions contemplated hereby that in the view of
such party’s counsel may be required by Law or the rules of any stock exchange
on which such party’s or its Affiliates’ securities trade; provided, however,
the party making such disclosure will provide the non-disclosing party with a
copy of the intended disclosure reasonably, and to the extent practicable, prior
to public dissemination, and the parties hereto will coordinate with one another
regarding the timing, form and content of such disclosure.

SECTION 13.13.    Assignment
None of the parties may assign its rights or obligations under this Agreement
without (i) in the case of Sellers, the prior written consent of Buyer, or (ii)
in the case of Buyer, the prior written consent of Sellers; provided, however,
that after the Closing Date any party may assign its rights and obligations
under this Agreement (including without limitation the Licenses and the covenant
not to sue contained in Section 2.5), without the prior written consent of the
applicable party, to an Affiliate or to a successor of the assigning party by
reason of merger, sale of all or substantially all of its assets or portion of
its business which relates to a Product or any number of the Products, or any
similar transaction. Any permitted assignee or successor-in-interest will assume
all obligations of its assignor under this Agreement. No assignment will relieve
any party of its responsibility for the performance of any obligation. This
Agreement will be binding


- 48-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------





upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
[signature page follows]


- 49-
[****] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be signed by their respective representatives thereunto duly authorized, all
as of the date first written above.
WATSON LABORATORIES, INC.
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President

ACTAVIS HOLDCO US, INC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President

THE RUGBY GROUP, INC.
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President

ANDRX LLC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President

ACTAVIS ELIZABETH LLC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President












--------------------------------------------------------------------------------





ACTAVIS SOUTH ATLANTIC LLC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President



ACTAVIS MID ATLANTIC LLC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President



ACTAVIS PHARMA, INC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President



ACTAVIS LLC
By:
/s/ A. Robert D. Bailey
Name:
A. Robert D. Bailey
Title:
 President



ACTAVIS GROUP PTC ehf
By:
/s/ Guojon Gustafsson
Name:
Guojon Gustafsson
Title:
 Director



By:
/s/ Hafrun Frioriksdottir
Name:
Hafrun Frioriksdottir



- 51 -

--------------------------------------------------------------------------------





Title:
 Director



By:
 /s/ Daniel Motto
Name:
Daniel Motto
Title:
 Director



BREATH LTD.
By:
/s/ Sara Vincent
Name:
Sara Vincent
Title:
 Director



IMPAX LABORATORIES, INC.
By:
/s/ G. Frederick Wilkinson
Name:
G. Frederick Wilkinson
Title:
 President, Chief Executive Officer





- 52 -